Citation Nr: 1512469	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran has the following compensable service-connected disabilities: obstructive sleep apnea with restless leg syndrome, rated at 50 percent; Type II diabetes mellitus with tinea unguium and erectile dysfunction, rated at 40 percent; peripheral neuropathy of the right lower extremity rated at 20 percent; and peripheral neuropathy of the left lower extremity rated at 10 percent.  The combined service-connected disability rating is 80 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In this case, Veteran has the following compensable service-connected disabilities: obstructive sleep apnea with restless leg syndrome, rated at 50 percent; Type II diabetes mellitus with tinea unguium and erectile dysfunction, rated at 40 percent; peripheral neuropathy of the right lower extremity rated at 20 percent; and peripheral neuropathy of the left lower extremity rated at 10 percent.  The combined service-connected disability rating is 80 percent.

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Evidence of record shows that the Veteran has been unemployed during the entire period on appeal.  In his claim for TDIU benefits, the Veteran reported working as a claims adjustor.  He stated that he became too disabled to work in December 2005 due to symptoms of his service-connected disabilities.  He reported earning $60,000 in 2001, and that this amount was the most he ever earned in one year.  He reported completing four or more years of college study and no other education or training before becoming too disabled to work.  

In August 2011, the Veteran was afforded a VA examination where he was diagnosed with restless leg syndrome associated with obstructive sleep apnea.  The examiner noted that the Veteran experiences daytime hypersomnolence and fatigue associated with lack of sleep.  In describing the effects on his occupational activities, the examiner noted that the Veteran experiences decreased concentration, lack of stamina, weakness, or fatigue. 

In April 2012, the Veteran underwent a VA sleep apnea examination where he was noted to have a diagnosis of obstructive sleep apnea.  The examiner stated that the Veteran's sleep apnea did not impact his ability to work.  The examiner also noted that the Veteran stated his hypoglycemic episodes associated with his diabetes prevented him from continuing in his work as a claims adjustor, which involved roof inspections.

In a June 2012 statement, the Veteran maintained that he was unable to secure any substantially gainful occupation due to his service-connected disabilities.  The Veteran stated he had difficulty standing for any period longer than 10-15 minutes, walking, pushing, reaching, lifting or carrying.  He also stated he had poor balance and high leg pain due to his peripheral neuropathy.  Further, the Veteran stated he cannot perform in the areas of employment in which he is professionally trained: law enforcement, claims investigation, and work as a claims adjustor for the insurance industry.  The Veteran stated that the potential for combative environments would preclude him from working in law enforcement.  And hypoglycemic episodes involving dizziness on roofs and other "inhospitable environments" prevented him from working as a claims adjustor.  The Veteran also stated that his severe obstructive sleep apnea causes a high level of fatigue, lethargy and exhaustion by mid-afternoon each day owing to low oxygen levels from his impaired breathing.

In August 2012, a VA examiner noted the Veteran's concerns that his peripheral neuropathy limited how far he could walk and affected his balance.  Further, the Veteran stated that he felt that his sleep apnea limited his ability to work because he gets tired in the mid-afternoon.  The VA examiner stated that physical labor should be avoided due to the neuropathy and fatigue in the afternoon the Veteran experiences.  However, the examiner stated that "sedentary labor should be fine.  Chart notes state that the vet walks a mile a day."

In view of the totality of the evidence, the Board finds that the Veteran's service-connected disabilities render him unemployable.  The Veteran's educational and occupational history reflects that he is a college educated professional with work experience primarily dealing in law enforcement and claims adjustment.  The findings discussed above reflect that work related to this education and occupational history would not be feasible due to persistent symptoms of his service-connected disabilities, in particular, his symptoms of sleep apnea that result in daytime hypersomnolence and fatigue associated with lack of sleep.

Although the August 2012 VA examiner opined that the Veteran should be able to perform "sedentary labor" despite his reports of fatigue and peripheral neuropathy symptoms, it is for the Board to make this legal determination.  See Moore v. Nicholson, 21 Vet. App. 211, 218-19 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

As a lay person, the Veteran is competent to testify to observable symptoms such as dizziness, fatigue, balance problems, and leg pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the Veteran's statements that his service-connected disabilities impair his ability to perform his job to be credible.  The evidence reflects that the Veteran has a work history that is limited to law enforcement and claims adjustment.  The evidence does not reflect that the Veteran has ever held any other type of job during his working career.  

The August 2012 VA examiner, in particular, fails to explain how the Veteran would be qualified to work in any sort of sedentary position given his reports of fatigue and daytime hypersomnolence due to his sleep apnea.  The evidence reflects that the Veteran has multiple service-connected disabilities that significantly impair him physically and which would, in combination, preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and the education consistent with such employment.  

The above discussion reflects that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Entitlement to a TDIU is warranted.


ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


